Affirmed and Opinion Filed January 12, 2015




                                                                      In The
                                                          Court of Appeals
                                                   Fifth District of Texas at Dallas
                                                               No. 05-14-00007-CR
                                                               No. 05-14-00008-CR

                                               SENRICK SHERN WILKERSON, Appellant

                                                                        V.

                                                          THE STATE OF TEXAS, Appellee

                                           On Appeal from the Criminal District Court No. 3
                                                        Dallas County, Texas
                                           Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                                           MEMORANDUM OPINION
                                                    Before Justices Francis, Evans, and Stoddart
                                                            Opinion by Justice Francis

              Senrick Shern Wilkerson was convicted of sexual performance by a child and sexual

assault of a child in December 2010. The trial court assessed punishment at eight years in prison

in each case. This Court affirmed appellant’s convictions on direct appeal.1 Senrick Shern

Wilkerson v. State, Nos. 05-11-00061-CR, 05-11-00062-CR (Tex. App.—Dallas July 16, 2012,

pet. ref’d) (not designated for publication). Appellant filed a motion for post-conviction DNA

testing in August 2013. The State responded that appellant’s claim he would not have been


                                                            
1
  Appellant was also convicted of compelling prostitution, which was also affirmed on direct appeal. Wilkerson v. State, No. 05-11-00060-CR
(Tex. App.––Dallas July 16., 2012, pet. history) (not designated for publication) That conviction is not included in the appeals from the trial
court’s order denying appellant’s motion for post-conviction DNA testing. 
convicted if exculpatory results had been obtained through DNA testing was without merit, as

was appellant’s claim that identity was and is an issue in these cases. On October 8, 2013, the

trial court denied appellant’s motion for post-conviction DNA testing stating identity is not and

was not an issue and the State’s possessed no evidence that could have been subjected to DNA

testing. This appeal followed.

       Appellant’s attorney filed a brief in which he concludes the appeals are wholly frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). The brief presents a professional evaluation of the record showing why, in effect, there

are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim.

App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. See Kelly v. State,

436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts and

counsel in Anders cases).

       Appellant filed a pro se response raising several issues. After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeals are frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining appellate

court’s duty in Anders cases). We find nothing in the record that might arguably support the

appeals of appellant’s request for DNA testing.

       We affirm the trial court’s order denying the motion for post-conviction DNA testing.


Do Not Publish
TEX. R. APP. P. 47
140007F.U05
 
 
                                                         /Molly Francis/
                                                         MOLLY FRANCIS
                                                         JUSTICE

                                                  ‐2‐ 

 
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                         JUDGMENT


SENRICK SHERN WILKERSON,                              Appeal from the Criminal District Court
Appellant                                             No. 3 of Dallas County, Texas (Tr.Ct.No.
                                                      F10-01183-J).
No. 05-14-00007-CR         V.                         Opinion delivered by Justice Francis,
                                                      Justices Evans and Stoddart participating.
THE STATE OF TEXAS, Appellee



       Based on the Court’s opinion of this date, the trial court’s order denying motion for post-
conviction DNA testing is AFFIRMED.



       Judgment entered January 12, 2015.




                                               ‐3‐ 

 
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                         JUDGMENT


SENRICK SHERN WILKERSON,                              Appeal from the Criminal District Court
Appellant                                             No. 3 of Dallas County, Texas (Tr.Ct.No.
                                                      F10-01184-J).
No. 05-14-00008-CR         V.                         Opinion delivered by Justice Francis,
                                                      Justices Evans and Stoddart participating.
THE STATE OF TEXAS, Appellee



       Based on the Court’s opinion of this date, the trial court’s order denying motion for post-
conviction DNA testing is AFFIRMED.



       Judgment entered January 12, 2015.



 




                                               ‐4‐